
	
		II
		110th CONGRESS
		1st Session
		S. 526
		IN THE SENATE OF THE UNITED STATES
		
			February 8, 2007
			Mr. Pryor (for himself,
			 Mr. Chambliss, and
			 Ms. Mikulski) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to expand the
		  scope of programs of education for which accelerated payments of educational
		  assistance under the Montgomery GI Bill may be used, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans Employment and Training Act
			 of 2007 or the VET Act.
		2.Expansion of programs
			 of education eligible for accelerated payment of educational assistance under
			 Montgomery GI bill
			(a)In
			 GeneralSubsection (b) of section 3014A of title 38, United
			 States Code, is amended by striking paragraph (1) and inserting the following
			 new paragraph (1):
				
					(1)enrolled
				in—
						(A)an approved
				program of education that leads to employment in a high technology occupation
				in a high technology industry (as determined pursuant to regulations prescribed
				by the Secretary); or
						(B)during the period
				beginning on October 1, 2007, and ending on September 30, 2011, an approved
				program of education lasting less than two years that (as so determined) leads
				to employment in—
							(i)the
				transportation sector of the economy;
							(ii)the construction
				sector of the economy;
							(iii)the hospitality
				sector of the economy; or
							(iv)the energy
				sector of the economy;
				and
							.
			(b)Conforming
			 Amendments
				(1)Heading
			 amendmentThe heading of such section is amended to read as
			 follows:
					
						3014A.Accelerated
				payment of basic educational
				assistance
						.
				(2)Clerical
			 amendmentThe item relating to such section in the table of
			 sections at the beginning of chapter 30 of such title is amended to read as
			 follows:
					
						
							3014A. Accelerated payment of basic
				educational
				assistance.
						
						.
				
